Case 2:19-cv-00092-JRG-RSP Document 468 Filed 06/18/21 Page 1 of 8 PageID #: 19819




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


   TEAM WORLDWIDE CORPORATION,

                Plaintiff,
                                              Case No. 2:19-cv-00092-JRG-RSP
   v.
   ACADEMY, LTD d/b/a ACADEMY SPORTS +
   OUTDOORS,                                  LEAD CASE

                Defendant.




   ACE HARDWARE CORPORATION,                  Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC., AMAZON.COM LLC,          Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                    Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,              Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,               Case No. 2:19-cv-00097-JRG-RSP

   HOME DEPOT PRODUCT AUTHORITY, LLC,         Case No. 2:19-cv-00098-JRG-RSP
   HOME DEPOT U.S.A., INC.,

   MACY’S RETAIL HOLDINGS, INC.,              Case No. 2:19-cv-00099-JRG-RSP
   MACY'S.COM, LLC,

   TARGET CORPORATION,                        Case No. 2:19-cv-00100-JRG-RSP

   SEARS, ROEBUCK AND CO., SEARS
   HOLDINGS CORPORATION, TRANSFORM SR         Case No. 2:20-cv-00006-JRG-RSP
   LLC, AND TRANSFORM KM LLC,                 CONSOLIDATED CASES

                Defendants.


           PLAINTIFF TEAM WORLDWIDE CORPORATION’S OBJECTIONS TO
        MAGISTRATE JUDGE PAYNE’S REPORT AND RECOMMENDATION (DKT. 445)
Case 2:19-cv-00092-JRG-RSP Document 468 Filed 06/18/21 Page 2 of 8 PageID #: 19820




            Plaintiff Team Worldwide Corporation (“TWW”) respectfully objects to the Magistrate

   Judge’s Report and Recommendation (Dkt. 445, “R&R”) recommending denial of TWW’s Motion

   (Dkt. 203, “Motion”) for partial summary judgment of infringement of U.S. Patent No. 9,211,018

   (the ‘018 Patent) by accused products with the Intex 619A and Bestway P3042 pump types. R&R

   at 1.

            The R&R is contrary to law and should be rejected. 28 U.S.C. § 636(b)(1)(A); FED. R.

   CIV. P. 72(a). There is no genuine dispute of material fact precluding summary judgment of literal

   infringement of the asserted claims of the ’018 Patent. The R&R improperly focuses on whether a

   portion of the pump body which is built-in to the exterior wall of the inflatable body can be

   removed and not whether the complete pump body is built-in to the exterior wall. Defendants

   manufactured disputed material facts by arguing that Dr. Stevick’s testimony on applying the

   “built-in” limitation was inconsistent for his infringement and validity analysis. As explained

   below, his testimony was consistent and, thus, no genuine dispute of material facts exists. In

   addition, for claims 12 and 13, no genuine dispute of material fact exist as Dr. Stevick consistently

   opined that the accused products met these claim limitations and Defendants mischaracterized Dr.

   Stevick’s testimony to create a dispute.

            Accordingly, TWW respectfully requests that the Court reject the R&R as discussed

   herein. Additionally, TWW respectfully requests the Court find the Intex 619A and Bestway

   P3042 accused products literally infringe the asserted claims of the ‘018 Patent.

       I.      THE PUMP BODIES OF THE ACCUSED PRODUTS ARE BUILT-IN TO THE
               EXTERIOR WALL OF THE INFLATABLE BODY REGARDLESS OF
               WHETHER THE FACEPLATE CAN BE REMOVED

            The R&R contends that a genuine dispute of material fact precluding summary judgment

   exists because “the faceplate, which Dr. Stevick opines is part of the pump body, can be removed

                                                    1
Case 2:19-cv-00092-JRG-RSP Document 468 Filed 06/18/21 Page 3 of 8 PageID #: 19821
Case 2:19-cv-00092-JRG-RSP Document 468 Filed 06/18/21 Page 4 of 8 PageID #: 19822




                                                                               .”)(emphasis added);

   id. at 61:8-11



                                      )(emphasis added).

           Dr. Stevick’s purported inconsistent testimony does not exist. Similar to Dr. Stevick’s

   statements about Chaffee above,



                    . See Ex. 1, Excerpt from the Rebuttal Expert Report of Dr. Glen Stevick, Ph.D.

   Regarding Validity of U.S. Patent No. 9,211,018.




                                                             Intex Fast-Fill Airbed
              One-Touch Aerobed




                                                   3
Case 2:19-cv-00092-JRG-RSP Document 468 Filed 06/18/21 Page 5 of 8 PageID #: 19823




             Thus, Defendants’ argument that Dr. Stevick’s testimony creates a genuine dispute of

   material facts is incorrect. Dr. Stevick’s testimony regarding whether disassembly affected if the

   pump body was “built-in” was consistent throughout his infringement and validity analysis. There

   is no genuine dispute that for the accused products, air beds with the Intex 619A and Bestway

   P3042 pumps, the pump bodies are built into the exterior wall as required by all asserted claims.

   A visual inspection of the accused products, Dr. Stevick’s expert analysis, and the manufacturers’

   previous admission of infringement, altogether compel a finding of partial summary judgment of

   infringement. This particular infringement issue does not require trial time. See Invitrogen Corp.

   v. Clontech Lab., Inc., 429 F.3d 1052, 1068 (Fed. Cir. 2005). 1 TWW respectfully submits that for

   at least this reason, partial summary judgment is appropriate and therefore, the R&R should be

   rejected.

       II.      TWW OFFERED ADDIITONAL EVIDENCE TO VALIDATE DR. STEVICK’S
                OPINIONS

             In addition, the R&R stated “[t]he fact that Defendants’ expert does not offer a rebuttal

   opinion does not necessarily validate Dr. Stevick’s opinion.” R&R at 5. However, TWW offered

   additional, undisputed evidence to validate Dr. Stevick’s opinion. The expert report appendices

   identify specific evidence supporting infringement in the form of technical drawings, manuals, box

   art, deposition testimony, and advertisements. See generally Dkt. 204-010 for 619A products; Dkt.

   204-011 for P3042 products. TWW also referenced the undisputed fact that the manufacturers, the

   technical authorities on the 619A and P3042 products, previously admitted that all asserted claim

   limitations of the ‘018 Patent are present in the 619A and P3042 products. Dkt. 203 at 7-8. Now,




   1
    “Unsubstantiated attorney argument regarding the meaning of technical evidence is no
   substitute for competent, substantiated expert testimony. It does not, and cannot, support [a
   defendant’s] burden on summary judgment.” Id.
                                                     4
Case 2:19-cv-00092-JRG-RSP Document 468 Filed 06/18/21 Page 6 of 8 PageID #: 19824




   the retailers do not present any technical evidence or technical, expert opinions disputing

   infringement. Regarding the asserted claims, the retailers simply argue that TWW has not met its

   burden regarding the “built into” limitation.

      III.      DEFENDANTS MISCHARACTERIZED DR. STEVICK’S TESTIMONY AS
                HE CONSISTENTLY TESTIFIED THAT THE ACCUSED PRODCUTS MET
                THE LIMITATIONS OF CLAIMS 12 AND 13

             No genuine issue of material fact exists with respect to the infringement of claims 12 and

   13 of the ‘018 Patent by the accused products. Dr. Stevick opined that the pump body and the air

   outlet are wholly recessed (not partially recessed) in the inflatable body, as required by claims 12

   and 13, respectively. See Dkt. 204-10 at 32-39; Dkt. 204-11 at 35-43. Defendants mischaracterized

   Dr. Stevick’s testimony regarding protrusions on the pump-faceplate “sticking out” from the airbed

   to argue this was an admission that the pump body is not wholly recessed. See Dkt. 289 at 4-5.

   But Dr. Stevick clarified this testimony on the record that the protrusion sticking out was not part

   of the pump body. See id. Thus, no genuine issue of material fact exists with respect to the

   infringement of claims 12 and 13 by the accused products.

   IV. CONCLUSION

             For at least the foregoing reasons, TWW respectfully requests that the Court reject the

   R&R as discussed herein. Additionally, TWW respectfully requests the Court find the Intex 619A

   and Bestway P3042 accused products literally infringe the asserted claims of the ‘018 Patent.

                                                      Respectfully Submitted,
    Date: June 15, 2015                                  /s/ Korula T. Cherian
                                                         Korula T. Cherian
                                                         Robert Harkins
                                                         RuyakCherian LLP
                                                         1936 University Ave., Suite 350
                                                         Berkeley, CA 94702
                                                         Telephone: (510) 944-0190
                                                         sunnyc@ruyakcherian.com
                                                         bobh@ruyakcherian.com

                                                     5
Case 2:19-cv-00092-JRG-RSP Document 468 Filed 06/18/21 Page 7 of 8 PageID #: 19825




                                                      Robert F. Ruyak
                                                      Corrine Saylor Davis
                                                      J. Michael Woods
                                                      Jane Inkyung Shin
                                                      RuyakCherian LLP
                                                      1901 L St. NW, Suite 700
                                                      Washington, DC 20036
                                                      Telephone: (202) 838-1560
                                                      corrinesd@ruyakcherian.com
                                                      michaelw@ruyakcherian.com
                                                      janes@ruyakcherian.com

                                                      Elizabeth L. DeRieux
                                                      State Bar No. 05770585
                                                      Capshaw DeRieux, LLP
                                                      114 E. Commerce Ave.
                                                      Gladewater, TX 75647
                                                      Telephone: (903) 845-5770
                                                      ederieux@capshawlaw.com

                                                      Mark Mann
                                                      Blake Thompson
                                                      Mann | Tindel | Thompson
                                                      300 West Main
                                                      Henderson, TX 75652
                                                      Office 903-657-8540
                                                      mark@themannfirm.com
                                                      blake@themannfirm.com

                                                      Counsel for Plaintiff Team Worldwide
                                                      Corporation


                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 15, 2021, the foregoing document was served on all counsel

   of record via e-mail.

                                                               /s/ Korula T. Cherian




                                                  6
Case 2:19-cv-00092-JRG-RSP Document 468 Filed 06/18/21 Page 8 of 8 PageID #: 19826




                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

          I hereby certify that the foregoing document is being filed under seal pursuant to the

   Protective Order entered in this matter.

                                                               /s/ Korula T. Cherian




                                                   7
